t c memo united_states tax_court glenn a mortensen petitioner v commissioner of internal revenue respondent docket no filed date wendy s pearson terri a merriam and jennifer a gellner for petitioner nhi t luu-sanders and catherine caballero for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined that petitioner is liable for a sec_6662 accuracy-related_penalty of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue before this court is whether petitioner is liable for the sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations in the year in issue findings_of_fact some of the facts have been stipulated and are so found the first second third and fourth stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in hixson tennessee on the date the petition was filed in this case i walter j hoyt iii and the hoyt partnerships the accuracy-related_penalty at issue in this case arises from an adjustment of a partnership_item on petitioner’s federal_income_tax return this adjustment is the result of petitioner’s involvement in certain partnerships organized and promoted by walter j hoyt iii mr hoyt mr hoyt’s father was a prominent breeder of shorthorn cattle one of the three major breeds of cattle in the united_states in order to expand his business and attract investors mr hoyt’s father had started organizing and promoting cattle breeding partnerships by the late 1960s before and after his father’s death in early mr hoyt and other members of the hoyt family were extensively involved in organizing and operating numerous cattle breeding partnerships from about through mr hoyt organized promoted to thousands of investors and operated as a general_partner more than cattle breeding partnerships mr hoyt also organized and operated sheep breeding partnerships in essentially the same fashion as the cattle breeding partnerships collectively the investor partnerships or hoyt partnerships each of the investor partnerships was marketed and promoted in the same manner beginning in and until removed by this court due to a criminal conviction mr hoyt was the tax_matters_partner of each of the investor partnerships that are subject_to the provisions of the tax equity fiscal responsibility act of publaw_97_248 96_stat_324 as the general_partner managing each partnership mr hoyt was responsible for and directed the preparation of the tax returns of each partnership and he typically signed and filed each return mr hoyt also operated tax_return preparation companies variously called tax office of w j hoyt sons agri-tax and laguna tax service that prepared most of the investors’ individual tax returns during the years of their investments petitioner’s return was prepared in this manner and was signed by mr hoyt from approximately through mr hoyt was a licensed enrolled_agent and as such he represented many of the investor-partners before the internal_revenue_service irs until he was disenrolled as enrolled_agent in beginning in date respondent generally froze and stopped issuing income_tax refunds to partners in the investor partnerships the irs issued prefiling notices to the investor- partners advising them that starting with the taxable_year the irs would disallow the tax benefits that the partners claimed on their individual returns from the investor partnerships and the irs would not issue any_tax refunds these partners might claim attributable to such partnership tax benefits also beginning in an increasing number of investor- partners were becoming disgruntled with mr hoyt and the hoyt organization many partners stopped making their partnership payments and withdrew from their partnerships due in part to respondent’s tax enforcement mr hoyt urged the partners to support and remain loyal to the organization in challenging the irs’s actions the hoyt organization warned that partners who stopped making their partnership payments and withdrew from their partnerships would be reported to the irs as having substantial debt relief income and that they would have to deal with the irs on their own on date a bankruptcy court entered an order for relief in effect finding that w j hoyt sons management company and w j hoyt sons mlp were both bankrupt in these bankruptcy cases the u s trustee moved in to have the bankruptcy court substantively consolidate all assets and liabilities of almost all hoyt organization entities and all of the investor partnerships on date the bankruptcy court entered its judgment for substantive consolidation consolidating all the above-mentioned entities for bankruptcy purposes the trustee then sold off what livestock the hoyt organization owned or managed on behalf of the investor partnerships mr hoyt and others were indicted for certain federal crimes and a trial was conducted in the u s district_court for the district of oregon the district_court described mr hoyt’s actions as the most egregious white collar crime committed in the history of the state of oregon mr hoyt was found guilty on all counts and as part of his sentence in the criminal case he was required to pay restitution in the amount of dollar_figure million this amount represented the total amount that the united_states determined using hoyt organization records was paid to the hoyt organization from through by investor-partners in various investor partnerships ii petitioner and his investment petitioner has a college education with a bachelor of science degree in engineering during the year in issue petitioner was employed as a field engineer at the time that he invested in the hoyt partnerships petitioner did not have any significant investment experience and he did not have any experience with farming or cattle petitioner first learned about the hoyt partnerships from a coworker in late or early at the suggestion of this coworker who was already an investor in a hoyt partnership petitioner decided to look into making an investment petitioner along with a group of four or five other coworkers acquired an informational packet from the hoyt organization petitioner first invested in the hoyt partnerships in prior to investing petitioner received promotional materials prepared by the hoyt organization some of which he had acquired in his initial request for information petitioner relied on these promotional materials which in general provided rationales for why the partnerships were good investments and why the purported tax savings were legitimate one document on which petitioner relied entitled hoyt and sons -- the big_number lb tax_shelter provided information concerning the hoyt investment partnerships and how they purportedly would provide profits to investors over time the document emphasized that the primary return on an investment in a hoyt partnership would be from tax savings but that the u s congress had enacted the tax laws to encourage investment in partnerships such as those promoted by mr hoyt the document stated that an investment in cattle is arranged so the cash required to keep it going is only about seventy five percent of an investor’s tax savings while the other twenty-five percent of the tax savings is a thirty percent return on investment this arrangement purportedly provided protection to investors if the cows do die and the sky falls in you have still made a return on the investment and no matter what happens you are always better off than if you paid taxes after an explanation of the tax benefits the document asked now can you feel good about not paying taxes and feeling like you were not somehow abusing the system or doing something illegal a section of the big_number lb tax_shelter document that was devoted to a discussion of audits by the irs stated that the partnerships would be branded an ‘abuse’ by the internal_revenue_service and will be subject_to automatic and constant audit statements in the document compared the irs to children stating that irs employees did not have the proper experience and training and working knowledge of concepts required by the internal_revenue_code to evaluate the partnerships in a section of the document titled tax aspects the following warning was given out here tax accountants don’t read brands and our cowboys don’t read tax law if you don’t have a tax man who knows you well enough to give you specific personal advice as to whether or not you belong in the cattle business stay out the cattle business today cannot be separated from tax law any more than cattle can be separated from grass and water don’t have anything to do with any aspect of the cattle business without thorough tax_advice and don’t waste much time trying to learn tax law from an offering circular despite this warning the document spent numerous pages explaining the tax benefits of investing in a hoyt partnership and explaining why investors should trust only mr hoyt’s organization to prepare their individual tax returns it is the recommendation of the general_partner as outlined in the private_placement offering circular that a prospective partner seek independent advice and counsel concerning this investment the limited partners should then authorize the tax office of w j hoyt sons to prepare their personal returns then you have an affiliate of the partnership preparing all personal and partnership returns and controlling all audit activity with the internal_revenue_service then all partners are able to benefit from the concept of circle the wagons and no individual partner can be isolated and have his tax losses disallowed because of the incompetence or lack of knowledge of a tax preparer who is not familiar with the law regulations format procedures and operations concerning the partnership that are required to protect the limited partners from internal revenue audits if a partner needs more or less partnership loss any year it is arranged quickly within the office without the partner having to pay a higher fee while an outside preparer spends more time to make the arrangements finally the document warned that there remained a chance that a change in tax law or an audit and disallowance by the irs could take away all or part of the tax benefits plus the possibility of having to pay back the tax savings with penalties and interest at the time that he initially made the investment in petitioner believed that the investment would produce a profit and provide retirement income in date petitioner invested in a hoyt partnership known as durham genetic engineering dge however this partnership was rescinded later that year forcing petitioner to invest in another partnership known as shorthorn genetic engineering ltd sge on date petitioner signed a series of four documents relating to his investment in sge the first document was titled acknowledgement this document provided this is to acknowledge i became a partner in dge on or about date and that i owned an undivided 30th interest in the partnership on that date through a binding oral and or written_agreement i agree to adopt and to be bound by all the terms of the partnership_agreement the second document titled instructions to the managing general_partner and and sic acknowledgement of certain agreements provided in relevant part i petitioner hereby give you mr hoyt the irrevocable authority to sign my name to a certificate of assumption of primary liability form on a full recourse promissory note in the amount of dollar_figure that will become part of a transfer of debt agreement between me the partnership and hoyt sons ranches said note having been delivered to pay for breeding cattle purchased from hoyt sons ranches an oregon partnership in burns oregon which are to be held as breeding cattle by the above named partnership this authorizes you to sign my name on notes that were made for the purchase of registered shorthorn breeding cattle from hoyt sons ranches and no other purpose i understand i will owe this amount directly to hoyt sons ranches and not to my partnership i understand i must pay this debt myself it is my goal to pay it out of my share of the partnership profits the third document titled instructions to hoyt and sons ranches -- acknowledgement of appointment of power_of_attorney provided i have given walter j hoyt iii the irrevocable authority to sign my name to a certificate of assumption of primary liability form as part of a transfer on a full recourse promissory note in the amount of dollar_figure that will become part of a transfer of debt agreement between me the partnership known as shorthorn genetic engineering ltd and hoyt sons ranches said note having been delivered to hoyt sons ranches to pay for breeding cattle purchased from hoyt sons ranches an oregon partnership in burns oregon which are to be held as breeding cattle by the above named partnership this authorizes mr hoyt to sign my name on the notes that were made for the purchase of registered durham breeding cattle from hoyt sons ranches and no other purpose i understand i will owe this amount directly to hoyt sons ranches and not to my partnership my goal is that the value of my share of the cattle owned by the partnership in which you have a secured party interest must never fall below the amount for which i am personally liable if the value of my cattle does fall below the amount of my loan and you become aware of that you must so notify me within thirty days in order that i may make a damage claim to w j hoyt sons management company for possible default on the share-crop operating_agreement and or the cattle fertility warranties the final document was titled subscription agreement -- shorthorn genetic engineering ltd -- series ‘c’ units this document expressed petitioner’s intent to make a capital_contribution to and become a limited_partner of sge by purchasing units valued at dollar_figure included with this document was a power_of_attorney form which provided in relevant part the undersigned hereby constitutes and appoints walter j hoyt iii his her true and lawful attorney with power and authority to act in the undersigneds’ behalf in the execution acknowledging and filing of the documents as follows the partnership agreements for filing and any documents which may be required to effect the restructuring amending or continuation of the partnership the admission of any substituted or added partner or the dissolution and termination of the partnership provided such restructuring continuation admission or dissolution and termination are in accordance with the terms of the partnership_agreement and any and all documents required to be executed by a substituted substituting or added partner to effectuate the transfer of a partner’s interest in the partnership and any other instrument application certificate or affidavit which may be required to be filed by the partnership under the laws of any state or any federal or local agency or authority and any promissory notes bills-of-sale or other instruments required for the conduct of the partnership business including a certificate of assumption of primary liability form attached to promissory notes and held by the lender for which the undersigned becomes personally liable directly to the lender for recourse_debt of the partnership in order to pay his initial capital_contribution to the partnership when petitioner entered into the investment he believed that he would be liable for the promissory notes but he also believed that cattle existed that could be sold to cover the debt on date mr hoyt signed a certificate of assumption of primary liability on petitioner’s behalf this document provided that petitioner personally assumes primary liability for the prompt payment when due of any and all liability or indebtedness of the partnership in the amount of dollar_figure while the documents signed by petitioner described above pertain to sge this document signed by mr hoyt referred to the partnership known as shorthorn genetic engineering sge in petitioner received from the hoyt organization a copy of this court’s opinion in bales v commissioner tcmemo_1989_568 mr hoyt touted the bales opinion as proof that the hoyt partnerships were legal and that the irs was incorrect in challenging their tax claims petitioner did not read the entire opinion instead relying on information from the hoyt organization interpreting the opinion beginning sometime in the early 1990s petitioner started attending a number of monthly meetings of hoyt partners that were held near petitioner’s home at these meetings petitioner would discuss various issues pertaining to the partnerships with the other partners including a number of partners who had visited the hoyt ranches petitioner considered attendance at these meetings as well as any time that he was actively aware of the proceedings of the business to be material_participation with respect to his investment throughout the years of his involvement with the hoyt organization petitioner’s investment was transferred between partnerships without any_action being taken by petitioner petitioner believed that mr hoyt was using his power_of_attorney to do the necessary paperwork and if asked petitioner would accept any suggestions made by the hoyt organization for changes to his investment petitioner believed that at least one reason for the changes was to maximize tax savings available to him petitioner typically did not receive any type of verification that his partnership_interest had been successfully transferred or that his name had been taken off any promissory notes that had been signed on his behalf the underlying partnership_adjustment in this case was made with respect to a partnership known as durham shorthorn breeding syndicate 1987-c dsbs 87-c there are no documents in the record pertaining to any investment by petitioner in dsbs 87-c petitioner made substantial cash payments to the hoyt organization during the years through petitioner estimates that the total amount of these payments was approximately dollar_figure these payments included the remittance of his tax refunds the payment of quarterly and monthly installments on his promissory notes special_assessments imposed by the partnerships and contributions to purported individual_retirement_account plans maintained by the hoyt organization petitioner has received only nominal amounts of his contributions back from the hoyt organization before and after the year in issue petitioner received numerous documents purporting to show both the legitimacy of the hoyt partnerships and the legality of the tax claims being made by the hoyt organization the hoyt organization also portrayed employees of the irs as incompetent and claimed that they were engaging in unjust harassment of hoyt investors petitioner trusted these documents and believed and relied upon what the hoyt organization told him iii petitioner’s federal tax claims petitioner reported the following on his federal_income_tax returns in each of the respective years wage income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest_income big_number big_number big_number big_number big_number other income1 -0- big_number -0- big_number -0- partnership losses big_number big_number big_number big_number big_number tax_liability -0- big_number big_number 1the other income was derived from capital_gain from the sale of a residence in and income from pensions and annuities in the amounts listed above for are those amounts that appear on the amended_return filed by petitioner for that year on the original return petitioner had reported a partnership loss of dollar_figure and an investment_tax_credit of dollar_figure both derived from the rescinded partnership dge the original return also reflected zero tax_liability the amended_return reflecting a dollar_figure loss from sge explained the reason for the amended_return as follows during the taxpayers sic became a general_partner in the partnership known as durham genetic engineering taxpayers’ partnership purchased a group of registered cattle during after the partnership began business the taxpayers elected to accept rescission of their partnership_interest offered by the managing general_partner on behalf of the partnership and no longer claim any loss or investment_tax_credit allocated to them by that partnership as a former general_partner the taxpayers now adopt the position they became a co-owner joint tenant in the herd of cattle that was purchased in the name of the partnership on the date of purchase which they paid for by signing a full recourse promissory note on date the taxpayers have now elected to combine their cattle with another partnership known as sge accordingly the taxpayers are now reporting the expenses from the cattle owned by them on schedule e and the depreciation on schedule f taxpayers now claim or will claim in the investment_tax_credit on their cattle as a transferee of used transition property that was placed_in_service by the transferor prior to the transfer the taxpayers have obtained certain rights in a binding purchase agreement signed by the transferor prior to date for the purchase of the cattle after filing the return petitioner also filed a form_1045 application_for tentative refund based on a carryback of a claimed net_operating_loss nol of dollar_figure from this form reflected the following adjusted_gross_income dollar_figure dollar_figure dollar_figure tax_liability on original return big_number big_number big_number tax_liability after nol_carryback -0- -0- -0- in addition to this form_1045 there is in the record a copy of another form_1045 that reflects a credit_carryback rather than an nol_carryback it is unclear whether this form was submitted to respondent regardless it is clear that the form_1045 reflecting the nol_carryback was meant to supersede the other form the superseded form_1045 reflected a carryback of a dollar_figure general_business_credit from petitioner’s taxable_year while application of the credit purportedly would have resulted in the elimination of petitioner’s regular_tax_liability in and petitioner would have reported liability for alternative_minimum_tax of dollar_figure in and dollar_figure in by letter dated date respondent notified petitioner that sge 84-2's taxable_year was under review this letter stated in relevant part our information indicates that you were a partner in the above partnership during the above tax_year based upon our review of the partnership’s tax_shelter activities we have apprised the tax_matters_partner that we believe the purported tax_shelter deductions and or credits are not allowable and if claimed we plan to examine the return and disallow the deductions and or credits the internal_revenue_code provides in appropriate cases for the application of various penalties by similar letter dated date respondent notified petitioner that another of his hoyt partnerships timeshare breeding service tbs was under review with respect to its taxable_year in date respondent mailed hoyt investors including petitioner a letter regarding the application of sec_469 relating to passive_activity_loss limitations that same month mr hoyt mailed a letter to investors including petitioner setting forth arguments that hoyt investors materially participated in their investments within the meaning of sec_469 in this letter mr hoyt stated that respondent’s assertions in the preceding letter were incorrect and that the investors should do what was necessary to participate in their investment at least or hours per year depending upon the circumstances in order to meet the sec_469 requirements mr hoyt stated that the time investors spent in recruiting new investors as well as reading and thinking about these letters would count toward the material_participation hourly requirements finally in this letter mr hoyt emphasized that the position of your partnership is that it is not a tax_shelter because tax_shelters are never recognized for federal_income_tax purposes by letter dated date respondent mailed petitioner a notice stating in mr hoyt’s letter misleading and or inaccurate premises were made which may directly affect you and your decision-making process in filing your individual tax_return first a tax_shelter is not necessarily synonymous with a sham investment low_income_housing credits your personal_residence and real_estate rentals are examples of tax_shelters it is an oversimplification to state tax_shelters are never recognized for federal_income_tax purposes the letter stated that i failed to include number seven of the regulations which addresses the facts_and_circumstances_test enclosed is the exact wording of this test regulation 469-5t a and example which refers to this regulation also enclosed is paragraph b that is referred to in paragraph a sec_1402 noted in paragraph b defines income subject_to self-employment_tax in the past and currently mr hoyt has used revenue rulings and as authorities for investors having met the material_participation requirement these rulings and the court cases he has cited are prior to the enactment of sec_469 and all refer to sec_1402 please note in b that meeting the material_participation requirement of sec_1402 is specifically excluded from being taken into account for having met the material_participation requirement of sec_469 in using the facts_and_circumstances_test of a whether a person meets the material_participation requirement of sec_469 is a factual determination the reg 469-5t f ii defines investors’ activities that are not considered in meeting the hourly requirement simply signing a statement or making an election are not a means in meeting the requirement although sec_469 may not have existed at the time of your initial investment it is law that investors have to address in claiming investment losses today contrary to mr hoyt’s statement time spent reading and thinking about this issue should not be considered as material_participation hours for if this letter is somewhat confusing or you are questioning the accuracy of this letter i recommend you consider having an independent accountant or attorney review this matter with you petitioner also received several notices informing him that respondent was beginning an examination of the various partnerships in which petitioner was involved including dsbs c petitioner received such notices dated date date date date two notices date and date finally respondent had frozen the refunds petitioner claimed on his and federal_income_tax returns that were derived from the hoyt partnership losses in late and mid-1989 petitioner twice inquired into the status of the refund respondent subsequently notified petitioner by letter that his through accounts were being audited when petitioner received any correspondence from respondent petitioner would send copies to the hoyt organization petitioner would take no further action or seek advice concerning the information that he was receiving from respondent petitioner interpreted the letters that he was receiving from respondent to mean that respondent was claiming that we’re not running a legitimate business and that they are going to disallow any deductions or credits that we had claimed on date after the year in issue but before filing his return for that year petitioner signed a series of documents evidencing petitioner’s intention to invest in the partnership sge petitioner filed an individual federal_income_tax return for his taxable_year the year in issue he reported the following on this return wage income dollar_figure interest_income big_number sge loss big_number dsbs 87-c loss big_number capital_gain big_number farm income big_number ira contribution deduction big_number adjusted_gross_income big_number tax_liability the losses from sge and dsbs 87-c were reported on schedules k-1 partner’s share of income credits deductions etc issued to petitioner by the partnerships for the partnerships’ taxable years ending in both the capital_gain and the ira contribution deduction reported on petitioner’s return are derived from sge although it appears from the return that the farm income is related to petitioner’s hoyt investment it is unclear how this amount of income was calculated or earned attached to the return was a material_participation statement on which petitioner averred that he spent hours during working in various hoyt-related activities the return was signed by mr hoyt as the return preparer on date and it was signed by petitioner on date starting with the return and the form_1045 and continuing through the return mr hoyt or a member of the hoyt organization prepared petitioner’s tax forms upon signing the returns petitioner did not know how the hoyt-related items were derived he knew only that mr hoyt or a member of his organization had entered the items on the schedules k-1 and on the returns and he assumed the items were therefore correct petitioner did not have the returns reviewed by an accountant or anyone else outside the hoyt organization prior to signing them the sec_6662 accuracy-related_penalty in this case is derived solely from the loss that petitioner claimed in with respect to dsbs 87-c respondent issued a notice of final_partnership_administrative_adjustment fpaa to petitioner with respect to dsbs 87-c that reflected the disallowance of various deductions claimed on the partnership return for its taxable_year ending in because a timely petition to this court was not filed in response to the fpaa issued for dsbs 87-c respondent made a computational adjustment assessment against petitioner with respect to the fpaa the computational adjustment changed petitioner’s claimed dsbs 87-c loss of dollar_figure to income of dollar_figure increasing petitioner’s tax_liability by dollar_figure from dollar_figure to dollar_figure in the notice_of_deficiency underlying this case respondent determined that petitioner is liable for the sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations with respect to the entire amount of the underpayment resulting from the dsbs 87-c computational adjustment opinion i evidentiary issues as a preliminary matter we address evidentiary issues raised by the parties in the stipulations of facts the parties reserved objections to a number of the exhibits and paragraphs contained in the stipulations all on the grounds of relevancy we address here those objections that were not withdrawn by the parties at trial federal rule_of evidence provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible federal rule_of evidence provides that ‘relevant evidence’ means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or 1the federal rules of evidence are applicable in this court pursuant to sec_7453 and rule a less probable than it would be without the evidence while certain of the exhibits and stipulated facts are given little to no weight in our finding of ultimate facts in this case we hold that the exhibits and stipulated facts meet the threshold definition of relevant evidence under federal rule_of evidence and that the exhibits and stipulated facts therefore are admissible under federal rule_of evidence accordingly to the extent that the court did not overrule the relevancy objections at trial we do so here ii the sec_6662 accuracy-related_penalty sec_6662 imposes an addition_to_tax of percent on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard of rules or regulations includes any careless reckless or intentional disregard sec_6662 the regulations under sec_6662 provide that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs negligence is defined as the ‘lack of due care or failure to do what a reasonable or ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part on another ground 43_tc_168 see 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person 731_f2d_1417 9th cir affg 79_tc_714 courts generally look both to the underlying investment and to the taxpayer’s position taken on the return in evaluating whether a taxpayer was negligent 82_f3d_918 9th cir affg tcmemo_1994_217 when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 affd without published opinion 142_f3d_435 6th cir citing 94_tc_637 affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 956_f2d_274 9th cir 90_tc_908 the commissioner’s decision to impose the negligence_penalty is presumptively correct rule a pasternak v commissioner supra pincite thus a taxpayer has the burden of proving that respondent’s determination is erroneous and that he did what a reasonably prudent person would have done under the circumstances 58_tc_757 iii application of the negligence standard although petitioner had no background in farming or ranching and petitioner did not consult any independent investment advisers petitioner made the decision to invest in a cattle ranching activity as a means to provide for retirement as part of his initial investment in the hoyt partnerships petitioner provided mr hoyt with the authority to sign promissory notes on his behalf in an amount of at least dollar_figure petitioner also gave mr hoyt the authority to control a number of aspects of his investment without requiring any confirmation or consultation with petitioner nevertheless petitioner placed his trust entirely with the promoters of the investment and as discussed in detail below he did not adequately investigate either the legitimacy of the partnerships or the implications of 2while sec_7491 shifts the burden of production and or burden_of_proof to the commissioner in certain circumstances this section is not applicable in this case because respondent’s examination of petitioner’s return did not commence after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the promissory notes this trust continued even when the hoyt organization switched petitioner’s investment from partnership to partnership at times without notifying petitioner or verifying the status of the promissory notes that had been signed on petitioner’s behalf we conclude that petitioner was negligent in signing the power_of_attorney forms and in entering into the investment in the years through petitioner used the hoyt investment to report a total federal_income_tax liability of dollar_figure on income totaling dollar_figure in addition petitioner filed the form_1045 which purportedly completely eliminated his federal_income_tax liabilities for through resulting in a requested refund of dollar_figure petitioner claimed these tax benefits based solely on the advice that he received from the promoters of the investment and from other hoyt investors-- petitioner never questioned the amounts on the tax returns and he never had the returns reviewed by a tax professional furthermore the promotional materials that petitioner received had clearly indicated that there were substantial tax risks in making an investment nevertheless petitioner did not inquire into the tax claims being made on his tax returns by the hoyt organization with anyone outside the organization this failure to inquire is especially notable with respect to petitioner’s return and amended_return in preparing petitioner’s amended_return for that year the hoyt organization prepared a statement in which it was claimed that petitioner’s partnership_interest had been switched from dge to sge at that time however petitioner had signed partnership agreements and other documents pertaining only to sge the investment documents in the record show that petitioner did not invest in sge until date furthermore the hoyt organization reported to petitioner that the claimed investment_tax_credit of dollar_figure that was no longer available was being replaced by a loss of dollar_figure petitioner accepted at face value that these amounts were accurate even when the amounts were of such size that they purportedly completely eliminated petitioner’s tax_liability for prior years when it came time to prepare petitioner’s tax returns and claim the losses being reported by the hoyt partnerships petitioner relied on the very people who were receiving the bulk of the tax savings generated by the claims thus the same individuals who sold petitioner an interest in the hoyt partnerships and who managed the purported ranching operations also prepared the partnerships’ tax returns prepared petitioner’s tax returns and received from petitioner most of the tax savings that resulted from the positions taken on his returns with respect to the year in issue in this case petitioner claimed that he incurred dollar_figure in losses from the hoyt partnerships petitioner did not know how these losses were derived he knew only that the hoyt organization had reported the amounts on the schedules k-1 and on his tax_return petitioner claimed these losses despite the fact that respondent had been warning petitioner at least since date that there were potential problems with the tax claims being made on both the partnership returns and on petitioner’s returns prior to signing his return petitioner had received at least separate letters from respondent alerting petitioner to suspected problems or alerting petitioner to reviews that had been commenced with respect to various hoyt partnerships in which he was involved despite these letters petitioner did not further investigate the partnership losses such as by consulting an independent tax adviser before claiming the losses as deductions on his return we conclude that petitioner was negligent in in claiming the hoyt partnership loss at issue in this case namely the dollar_figure loss from dsbs 87-c iv alleged defenses to the accuracy-related_penalty sec_6664 provides that the sec_6662 accuracy-related_penalty is not imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the extent of the taxpayer’s effort to ascertain his proper tax_liability is generally the most important factor id a petitioner’s investigation and reliance on others good_faith reliance on professional advice concerning tax laws may be a defense to the negligence penalties 469_us_241 see also sec_1 b income_tax regs however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in order to be considered as such the reliance must be reasonable id to be objectively reasonable the advice generally must be from competent and independent parties unburdened with an inherent conflict of interest not from the promoters of the investment 39_f3d_402 2d cir affg tcmemo_1993_480 laverne v commissioner t c pincite 91_tc_524 edwards v commissioner tcmemo_2002_169 furthermore the taxpayer must show that any expert rendering an opinion with respect to an investment had the expertise and knowledge of the pertinent facts necessary to render such an opinion 301_f3d_714 6th cir affg tcmemo_2000_339 freytag v commissioner supra pincite reliance on the hoyt organization and partners petitioner argues that he should escape the negligence_penalty because he relied in good_faith on various individuals with respect to the hoyt investment mr hoyt and other members of the hoyt organization tax professionals hired by the hoyt organization and other hoyt investor-partners it is clear in this case that the advice petitioner received from the hoyt organization if any concerning the partnership loss deduction that resulted in the underpayment underlying the penalty was not objectively reasonable first we note that petitioner has not established that he received any advice at all concerning the deduction although petitioner relied on mr hoyt and his organization to prepare the return petitioner does not even suggest that he directly questioned mr hoyt or his organization about the nature of the tax claims instead when petitioner signed the return he did not question or seek advice from anyone concerning the large_partnership loss at issue--he merely assumed the items on the return were proper nevertheless assuming arguendo that petitioner did receive advice from mr hoyt or someone within his organization any such advice that he received is in no manner objectively reasonable mr hoyt and his organization created and promoted the partnership they completed petitioner’s tax_return and they received the bulk of the tax benefits from doing so for petitioner to trust mr hoyt or members of his organization for tax_advice and or to prepare his return under these circumstances was inherently unreasonable in addition to members of the hoyt organization itself petitioner argues that he relied on tax professionals hired by the hoyt organization and on other hoyt investors petitioner however has only established that he believed that the hoyt organization and the other partners had consulted with tax professionals petitioner has not established in what manner he personally relied upon any such professionals or even the details of what advice the professionals provided that would be applicable to petitioner’s situation with respect to the year in issue furthermore because all of these individuals were affiliated with the hoyt organization it would have been objectively unreasonable for petitioner to rely upon them in claiming the tax benefits advertised by that very organization petitioner’s early investigation petitioner next argues that he had reasonable_cause for the underpayment because he made a reasonable investigation into the partnership petitioner asserts that this investigation yielded no indication of wrongdoing by mr hoyt and that an average taxpayer was unable to discover this wrongdoing as we have held any reliance by petitioner on materials provided by the hoyt organization and its partners was not objectively reasonable petitioner however argues that his investigation went further than the hoyt promotional materials and other hoyt partners petitioner’s testimony at trial concerning his investigation into the partnership can be summarized as follows after acquiring the informational packet from the hoyt organization petitioner mailed the packet to his father so that his father could show it to a tax professional petitioner’s father subsequently told petitioner that the attorney looked over it and he said there was nothing illegal in addition one of the group of petitioner’s coworkers who was also interested in investing decided to contact the irs for information this coworker told petitioner that there was no indication from the irs that there was anything wrong with hoyt or anything like that finally a second coworker traveled to california to go to their hoyt’s offices and also to at least one ranch to be sure that it was a viable business and that there was actually people running a business and there was actually cows involved assuming arguendo the veracity of petitioner’s version of events we do not find that petitioner reasonably relied upon any advice from a tax professional concerning the hoyt investment petitioner’s testimony concerning his reliance on his father’s tax professional--to whom petitioner did not pay any fee for advice--was vague and lacked any degree of detail in particular it remains unclear exactly what information was contained in the packet that petitioner asserts he sent to his father petitioner also did not provide the name of the professional and while he initially testified that the professional was a tax lawyer he later referred to him a his father’s tax accountant petitioner provided no contemporaneous written_statement from the professional and he testified that because of his father’s death he was unable to discover the professional’s name prior to trial petitioner’s description of the advice from the professional was also vague consisting merely of a broad and conclusory statement that nothing about the investment was illegal petitioner admits that he did not personally speak with the professional that he did not provide him with any details concerning his particular investment with the hoyt organization and that he was unsure how much of the informational packet the professional reviewed furthermore although the professional purportedly told petitioner’s father that there were risks involved with the investment petitioner did not question the professional concerning the nature of the risks or otherwise investigate them in conclusion we find that petitioner did not reasonably rely on any advice that he received from the professional through his father because any such advice was not provided by someone who had all the necessary information to make an informed decision and because the advice was conclusory and did not address any of the specific risks involved in an investment including the tax risks see barlow v commissioner supra hunt v commissioner tcmemo_2001_15 we similarly find that any reliance upon petitioner’s coworkers to investigate the partnership was not reasonable with respect to the coworker who purportedly contacted the irs the record is completely devoid of any detail concerning what information he provided to the irs or what information he received in return with respect to the coworker who purportedly traveled to visit a hoyt ranch there has been no suggestion that this coworker had any background in cattle ranching or was otherwise qualified to investigate the hoyt organization see freytag v commissioner supra pincite we note that even if petitioner did rely upon the individuals discussed above any such reliance would have been years before he signed the return that resulted in the penalty at issue in this case petitioner’s continued reliance on any information gained from these individuals over such a long period of time--in light of the large losses being claimed by the partnerships the discrepancies in the partnerships in which petitioner was involved and the continuous warnings being sent by respondent--was unreasonable under the circumstances in summary petitioner asserts that his investigation yielded no indication of wrongdoing by mr hoyt and that an average taxpayer would have been unable to uncover mr hoyt’s fraud however we conclude that petitioner was nevertheless negligent in not adequately investigating the partnership and or seeking qualified independent advice concerning it b deception and fraud by mr hoyt petitioner next argues that he should not be liable for the negligence_penalty because he was defrauded and otherwise deceived by mr hoyt with respect to his investment in the hoyt partnerships in this regard petitioner first argues that the doctrine_of judicial estoppel bars application of the negligence_penalty because the u s government successfully prosecuted mr hoyt for in general terms defrauding petitioner judicial estoppel is a doctrine that prevents parties in subsequent judicial proceedings from asserting positions contradictory to those they previously have affirmatively persuaded a court to accept 944_f2d_253 5th cir 690_f2d_595 6th cir both this court and the court_of_appeals for the sixth circuit to which appeal in this case lies have accepted the doctrine_of judicial estoppel see edwards v aetna life ins co supra 100_tc_17 the doctrine_of judicial estoppel focuses on the relationship between a party and the courts and it seeks to protect the integrity of the judicial process by preventing a party from successfully asserting one position before a court and thereafter asserting a completely contradictory position before the same or another court merely because it is now in that party’s interest to do so edwards v aetna life ins co supra pincite huddleston v commissioner supra pincite whether or not to apply the doctrine is within the sound discretion of the court but it should be applied with caution in order ‘to avoid impinging on the truth-seeking function of the court because the doctrine precludes a contradictory position without examining the truth of either statement ’ daugharty v commissioner tcmemo_1997_349 quoting 911_f2d_1214 6th cir affd without published opinion 158_f3d_588 11th cir judicial estoppel generally requires acceptance by a court of the prior position and does not require privity or detrimental reliance of the party seeking to invoke the doctrine huddleston v commissioner supra pincite acceptance by a court does not require that the party being estopped prevailed in the prior proceeding with regard to the ultimate matter in dispute but rather only that a particular position or argument asserted by the party in the prior proceeding was accepted by the court id respondent’s position in this case is in no manner contradictory to the position taken by the united_states in the criminal conviction of mr hoyt see eg goldman v commissioner f 3d pincite taxpayer-appellants’ argument that an investment_partnership constituted a fraud on the irs as found by a civil jury and by the tax_court cannot justify appellants’ own failure to exercise reasonable care in claiming the losses derived from their investment to the contrary this court has sustained a finding of negligence with respect to investors who had been victims of deception by tax_shelter promoters for example in klieger v commissioner tcmemo_1992_734 this court held that taxpayers in a situation similar to that of petitioner were negligent in klieger we addressed taxpayers’ involvement in certain investments that were sham transactions that lacked economic_substance petitioners are taxpayers of modest means who were euchred by graham a typical shifty promoter graham sold petitioners worthless investments by giving spurious tax_advice that induced them to reduce their withholding and turn their excess pay over to graham as initial payments to acquire interests in investment programs that did not produce any economic return and apparently never had any prospects of doing so graham purported to fulfill his prophecies about the tax treatment of the programs by preparing petitioners’ tax returns and claiming deductions and credits that have been disallowed in full with resulting deficiencies when a tax_shelter is a sham devoid of economic_substance and a taxpayer relies solely on the tax_shelter promoter to prepare his income_tax return or advise him how to prepare the return with respect to the items attributable to the shelter that the promoter has sold him it will be difficult for the taxpayer to carry his burden of proving that he acted reasonably or prudently although a tax_shelter participant as a taxpayer has a duty to use reasonable care in reporting his tax_liability the promoter who prepares the participant’s tax_return can be expected to report large tax deductions and credits to show a relatively low amount of tax due and thereby fulfill the prophecies incorporated in his sales pitch we conclude that there are no grounds for application of judicial estoppel in the present case in a vein similar to his judicial estoppel argument petitioner further argues that mr hoyt’s deception resulted in an honest mistake of fact by petitioner when he entered into his investment more specifically petitioner asserts that he had insufficient information concerning the losses and that all tangible evidence available to the hoyt partners supported jay hoyt’s statements reasonable_cause and good_faith under sec_6664 may be indicated where there is an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs however reasonable_cause and good_faith is not necessarily indicated by reliance on facts that unknown to the taxpayer are incorrect id for the reasons discussed above in applying the negligence standard whether or not petitioner had an honest mistake of fact does not alter our conclusion that petitioner’s actions in relation to his investment and the tax claims were objectively unreasonable furthermore and again for the reasons discussed above petitioner’s failure to conduct an objectively reasonable investigation--beyond what was made available to him by mr hoyt and his organization--was also negligent c the bales opinion petitioner next argues that he had reasonable_cause for the underpayment because of this court’s opinion in bales v commissioner tcmemo_1989_568 bales involved deficiencies asserted against various investors in several different cattle partnerships marketed by mr hoyt this court found in favor of the investors on several issues stating that the transaction in 3petitioner also argues that the opinion in bales v commissioner tcmemo_1989_568 provided substantial_authority for the positions taken on petitioner’s income_tax return there is no explicit substantial_authority exception to the sec_6662 accuracy-related_penalty for negligence hillman v commissioner tcmemo_1999_255 ndollar_figure citing wheeler v commissioner t c memo while petitioner refers to the reasonable basis exception to the negligence_penalty set forth in sec_1_6662-3 income_tax regs he does not specifically argue that the exception applies in this case nevertheless we note that the record does not establish that petitioner had a reasonable basis for claiming the partnership loss at issue in this case issue should be respected for federal_income_tax purposes bales involved different investors different partnerships different taxable years and different issues than those underlying the present case first petitioner argues that he relied on the bales opinion in claiming the deduction for the partnership loss without further addressing the applicability of bales to petitioner’s situation we find that petitioner has not established that he relied on bales in this manner while petitioner received the opinion and may have read a portion of it there is no evidence that he without any background in law or accounting personally relied upon the opinion in claiming the relevant partnership loss rather petitioner admits that he relied instead on the interpretation of bales provided by mr hoyt and members of his organization who repeatedly claimed that bales was proof that the partnerships and the tax positions were legitimate we have already found that petitioner’s reliance on mr hoyt and his organization was objectively unreasonable and as such not a defense to the negligence_penalty accepting mr hoyt’s assurances that bales was a wholesale affirmation of his partnerships and his tax claims was no less unreasonable second petitioner argues that because this court was unable to uncover the fraud or deception by mr hoyt in bales petitioner as an individual taxpayer was in no position to evaluate the legitimacy of his partnership or the tax benefits claimed with respect thereto this argument employs bales as a red herring bales involved different investors different partnerships different taxable years and different facts the taxpayers in bales were individual investors whose taxable years involved were through although the court held that the cattle breeding partnerships were bona_fide and should not be disregarded as shams the taxpayers did not receive all of the tax benefits they claimed however in durham farms v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir we found that by the early 1980s the hoyt organization’s cattle management and record keeping practices changed dramatically and most of the records documents and tax returns pertaining to the cattle breeding partnerships were inaccurate and unreliable in fact many of the cattle purportedly purchased by the partnerships never existed therefore all claimed tax benefits were disallowed in full thus it would not have been reasonable for petitioner to rely upon bales in making investments herein and claiming the tax benefits that mr hoyt promised would ensue d fairness considerations petitioner’s final arguments concerning application of the accuracy-related_penalty are in essence arguments that imposition of the penalty would be unfair or unjust in this case petitioner argues that the application of penalties in the present case does not comport with the underlying purpose of penalties to this effect petitioner argues that in this case the problem was not petitioner’s disregard of the tax laws but was jay hoyt’s fraud and deception petitioner did not engage in noncompliant behavior instead he was the victim of a complex fraud that it took respondent years to completely unravel petitioner made a good_faith effort to comply with the tax laws and punishing him by imposing penalties does not encourage voluntary compliance but instead has the opposite effect of the appearance of unfairness by punishing the victim indeed penalties are improper for any investor in the hoyt partnerships on a policy basis alone fn ref omitted we are mindful of the fact that petitioner was a victim of mr hoyt’s fraudulent actions petitioner ultimately lost the bulk of the tax savings that he received which he had remitted to mr hoyt as part of his investment and which he never received back nevertheless petitioner believed that this money was being used for his own personal benefit--at the time that he claimed the tax savings he believed that he would eventually benefit from them petitioner also lost a substantial amount of out-of-pocket cash which he paid to mr hoyt in the years preceding and following the year in issue however this does not alter our conclusion that petitioner was negligent with respect to entering the hoyt investment and that he was negligent with respect to the positions that he took on his tax_return despite mr hoyt’s actions the positions taken on the return signed by petitioner were ultimately the positions of petitioner not of mr hoyt v conclusion on the basis of the record before the court we conclude that petitioner’s actions in relation to the hoyt investment constituted a lack of due care and a failure to do what a reasonable or ordinarily prudent person would do under the circumstances first petitioner entered into an investment--in which he gave mr hoyt the authority to incur personal debts on his behalf and control his interest in his partnerships--without adequately investigating the legitimacy of the partnerships second and foremost petitioner trusted individuals who told him that he effectively could escape paying federal income taxes for a number of years--petitioner reported a combined tax_liability of dollar_figure on dollar_figure of income over years starting with and reported zero tax_liability on dollar_figure of agi for the prior years--based solely upon the tax_advice of the individuals receiving some of the benefits of the tax savings our conclusion is reinforced by the fact that petitioner received multiple warnings from respondent warnings that petitioner chose to ignore we find that petitioner was negligent with respect to entering the hoyt investment and that he was negligent with respect to claiming the dsbs 87-c loss on his return to reflect the foregoing decision will be entered for respondent
